Title: Martha Washington to Mary Stead Pinckney, 20 April 1799
From: Washington, Martha
To: Pinckney, Mary Stead



My dear Madam,
Mount Vernon 20th April 1799

I have received with grateful sensibility, your obliging favours of the 16th & 28th of last month; and thank you for the Mellon seeds which you had the goodness to send me & which came safe, & very oppertunely.
It gave me, and all our family much pleasure to hear of your safe arrival, & happy meeting with your friends, in Charleston, after so long & tiresome a journey as you performed in the depth of Winter. In the weather, however, except the few first days of January, you were much favoured; as it was remarkably fine for the Season here. We had only to regret the shortness of your stay at Mount Vernon, a place at which we shall always be gratified in seeing General Pinckney yourself or any of the family; to which let me add a hope, if his Military duties should call him to the State of Virginia, that you will always consider as your head quarters during your abidance in it.
Long ’ere this, I hope the General is safely returned from his

Military Excursion to Georgia, and no one can unite more heartily with you than I do in wishing that the newly proposed Negociation may arrest more serious movements; but from a faithless Nation, whose injustice & ambition know no bounds short of its power to accomplish them little is expected from this Negociation (if the proposi[ti]on should be acceded to ⟨at all⟩ by Tr⟨eaty⟩ by those who wish for a permanent Treaty—Arrogance, or deception, as is best calculated to promote the views of the Directory seem to be the only Rule of the French Government at present—of course nothing ⟨is⟩ to be expected from their domineering spirit when uncontrouled by events—as too many unhappy Nations of Europe and recently, the poor Italians have experienced to the entire annihilation of their Government.
By the first fit conveyance, I will with pleasure send you the Profiles of the General & myself, & feel the compliment of their being asked. They could not go by the Post without folding, & consequent injury or they would have accompanied this letter—a small one however, of his, is herewith enclosed requesting your acceptance of it.
The General’s birth day (22d of Feby) united the fortunes of Mr Lewis (who you saw here) and Nelly Custis. They are at present, & have been for sometime, at her Mothers or she would most cordially have united with the General & me in reciprocating all the good wishes of yourself & Miss Eliza, & would rejoice to hear of the happiness of her friend Mrs Harriot Rutledge. With sentiments of perfect esteem & regard I am, my dear Madam, Your Most Obedient Hble Ser.

M: W——n.

